PER CURIAM.
This is an appeal by the plaintiffs in the trial court, seeking a reversal of an adverse order dismissing their complaint for declaratory relief.
We affirm.
 The record on appeal, viewed in a light most favorable to the appellants, fails to demonstrate that they were entitled to a declaration of rights at the time of the entry of the order here under review. Bryant v. Gary, Fla.1954, 70 So.2d 581; Colby, v. Colby, Fla.App.1960, 120 So.2d 797; Grable v. Hillsborough County Port Authority, Fla.App.1961, 132 So.2d 423. The most that a declaration could have done would have been to render an advisory opinion. Colby v. Colby, supra; Ashe v. City of Boca Raton, Fla.App.1961, 133 So.2d 122; Village of Virginia Gardens v. City of Miami Springs, Fla.App.1965, 171 So.2d 199. There was no- present existing controversy between the parties at the time the cause was dismissed. Colby v. Colby, supra; Grable v. Hillsborough County Port Authority, supra; Perry v. Genung, Fla. App.1964, 163 So.2d 54.
Therefore, the action of the chancellor be and the same is hereby affirmed.
Affirmed.